EXHIBIT NON-QUALIFIED STOCK OPTION AWARD OF HEALTH DISCOVERY CORPORATION THIS NON-QUALIFIED STOCK OPTION AWARD (the “Award”) is made as of the Grant Date by HEALTH DISCOVERY CORPORATION, a corporation organized under the laws of the State of Georgia (the “Company”) toSTEPHEN D.BARNHILL(the “Optionee”). Upon and subject to the Terms and Conditions attached hereto and incorporated herein by reference, the Company hereby awards as of the Grant Date to Optionee a non-qualified stock option (the “Option”), as described below, to purchase the Option Shares. Capitalized terms used but not defined herein have the meanings ascribed to them in the Terms and Conditions. A. Grant Date:August 15, 2008. B. Type of Option:Non-Qualified Stock Option. C. Plan under which Option is granted:This Award is not granted under or pursuant to any plan. D. Option Shares:All or any part of6,000,000 shares of the Company’s common stock (the “Common Stock”), subject to adjustment as provided in the attached Terms and Conditions. E. Exercise Price:$0.08 per share, subject to adjustment as provided in the attached Terms and Conditions.The Exercise Price is, in the judgment of the Board of Directors, not less than 100% of the Fair Market Value of a share of Common Stock on the Grant Date. F. Option Period: The Option may be exercised only during the Option Period which commences on the Grant Date and ends on the earliest of (a)the tenth (10th) anniversary of the Grant Date; (b)three (3) months following the date of the Optionee’s termination of employment with the Company and all Affiliates for any reason other than by the Company for Cause; or (c)the date of the Optionee’s termination of employment with the Company or an Affiliate for Cause; provided, however, that the Option may be exercised as to no more than the vested Option Shares determined pursuant to the Vesting Schedule.Note that other restrictions to exercising the Option, as described in the attached Terms and Conditions, may apply. G. Vesting Schedule:The Shares shall become vested in accordance with Schedule 1. IN WITNESS WHEREOF, the parties have executed and sealed this Award as of the Grant Date set forth above. OPTIONEE HEALTH DISCOVERY CORPORATION /s/ Stephen D. Barnhill By: /s/ Michael Hanbury Title: Director TERMS AND CONDITIONS TO THE NON-QUALIFIED STOCK OPTION AWARD OF HEALTH DISCOVERY CORPORATION 1. Exercise of Option.Subject to the provisions provided herein or in the Award: (a)The Option may be exercised with respect to all or any portion of the vested Option Shares at any time during the Option Period by the delivery to the Company, at its principal place of business, of (i) a written notice of exercise in substantially the form attached hereto as Exhibit 1, which shall be actually delivered to the Company no earlier than thirty (30) days and no later than ten (10) days prior to the date upon which Optionee desires to exercise all or any portion of the Option; (ii) payment to the Company of the Exercise Price multiplied by the number of shares being purchased (the “Purchase Price”) in the manner provided in Subsection (b); and (iii) satisfaction of the withholding tax obligations as provided in Section 2, if applicable; provided, however, that in the event the Optionee is given notice of termination for Cause under any employment or other agreement between the Optionee and the Company or any Affiliate or otherwise, the Optionee’s ability to exercise the Option shall be suspended from the giving of such notice until such time as the Optionee cures the circumstance(s) constituting Cause, if expressly permitted by the applicable employment or other agreement or otherwise, or, if there is no opportunity to cure or no cure is timely effected, from and after the giving of such notice through and including the effective date that the Optionee’s employment or other service relationship is terminated for Cause. (b)The Purchase Price shall be paid in full upon the exercise of an Option and no Option Shares shall be issued or delivered until full payment therefor has been made. Payment of the Purchase Price for all Option Shares purchased pursuant to the exercise of an Option shall be made: (i)by tendering cash or certified check in an amount equal to the Purchase Price; (ii)by the delivery to the Company of a number of shares of Common Stock owned by the Optionee prior to the date of the Option’s exercise, having a Fair Market Value on the date of exercise either equal to the Purchase Price; (iii)if and when the Common Stock becomes traded by brokers, whether on a national securities exchange or otherwise, by delivery of the Purchase Price in cash from a broker, dealer or other “creditor” as defined by Regulation T issued by the Board of Governors of the Federal Reserve System following delivery by the Optionee to the Company of instructions in a form acceptable to the Company regarding delivery to such broker, dealer or other creditor of that number of Option Shares with respect to which the Option is exercised; (iv)by having the number of shares of Common Stock to be issued upon exercise of the Option reduced by the number of whole shares of Common Stock having a Fair Market Value equal to the Purchase Price; or (v)in any combination of the foregoing. Upon acceptance of such notice and receipt of payment in full of the Purchase Price and, if applicable, all required tax withholdings, the Company shall cause to be issued a certificate representing the Option Shares purchased. 2.Withholding.To the extent necessary, the Optionee must satisfy his federal, state, and local, if any, withholding taxes imposed by reason of the exercise of the Option either by paying to the Company the full amount of the withholding obligation in cash; by electing, irrevocably and in writing in substantially the form attached hereto as Exhibit 2 (a “Withholding Election”), to have the actual number of shares of Common Stock issuable upon exercise reduced by the smallest number of whole shares of Common Stock which, when multiplied by the Fair Market Value of the Common Stock as of the date the Option is exercised, is sufficient to satisfy the amount of the withholding tax; or by any combination of the above.The Optionee may make a Withholding Election only if the following conditions are met: (a)the Withholding Election is made on or prior to the date on which the amount of tax required to be withheld is determined by executing and delivering to the Company a properly completed Withholding Election; and (b)any Withholding Election made will be irrevocable; however, the Board of Directors may, in its sole discretion, disapprove and give no effect to any Withholding Election. 3.
